Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:
In claim 1, line 21, claim 9, line 16, and claim 17, line 18, “second format;” should be changed to “second format.”. Claims 2-8, 10-16, and 18-20 are objected to as being dependent on objected base claim. Appropriate corrections are required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1-2, 6-10, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 8161417 B1).
Regarding claim 1, Lee (Figs. 1-12) discloses a system comprising: 
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Claims 1 and 7; one or more non-transitory computer-readable media having one or more computer-executable instructions stored thereon) comprising: 
detecting, via one or more sensors, an activity of a user (e.g., Fig. 11, and col. 8, lines 3-19, col. 7, lines 42-44; mobile device 102 such as a smartphone including an accelerometer to detect a user activity); 
selecting a first display style and first format corresponding to the detected activity of the user (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in a walk mode); 
causing, to be displayed on a device of the user, visual content in the selected first display style and first format (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in the walk mode); 
detecting, via the one or more sensors, a cessation in the activity of the user (e.g., Fig. 11 and col. 8, lines 16-19; mobile device 102 such as a smartphone including an accelerometer to detect a stop of user activity); 
reverting, in response to detecting a cessation of the activity of the user, to a second display style and second format corresponding to the cessation in the activity of the user (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to a standard mode); and 
causing, to be displayed on a device of the user, visual content in the selected second display style and second format (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to the standard mode).
Regarding claim 2, Lee (Figs. 1-12) discloses the system of claim 1, wherein detecting the activity of the user comprises: detecting, by the one or more sensors, movement of one or more devices (e.g., Figs. 10-11, and col. 8, lines 3-19, col. 7, lines 42-53; mobile device 102 such as a smartphone including an accelerometer to detect a movement of the mobile device 102); and determining the activity based on the movement of the one or more devices detected by the one or more sensors (e.g., Figs. 10-11, and col. 8, lines 3-19, col. 7, lines 42-53; mobile device 102 such as a smartphone including an accelerometer to detect a user activity).

Regarding claim 6, Lee (Figs. 1-12) discloses the system of claim 1, wherein the first display style and first format shows less details than the second display style and second format (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in the walk mode has less features than the standard mode).

Regarding claim 7, Lee (Figs. 1-12) discloses the system of claim 1, wherein the first display style and first format is an abbreviated version of the visual content to be displayed on the device of the user (e.g., Figs 2 and 3, Figs. 8 and 9; display content in the walk mode and the standard mode).

Regarding claim 8, Lee (Figs. 1-12) discloses the system of claim 1, wherein the first display style and first format utilizes larger than standard font size for text in the visual content to be displayed on the device of the user (e.g., Figs 2-3 and Figs. 8-9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36; display content in the walk mode and the standard mode).

Regarding claim 9, Lee (Figs. 1-12) discloses a method, comprising: 
detecting, via one or more sensors, an activity of a user (e.g., Fig. 11, and col. 8, lines 3-19, col. 7, lines 42-44; mobile device 102 such as a smartphone including an accelerometer to detect a user activity); 
selecting a first display style and first format corresponding to the detected activity of the user (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in a walk mode); 
causing, to be displayed on a device of the user, visual content in the selected first display style and first format (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in a walk mode); 
detecting, via the one or more sensors, a cessation in the activity of the user (e.g., Fig. 11 and col. 8, lines 16-19; mobile device 102 such as a smartphone including an accelerometer to detect a stop of user activity); 
reverting, in response to detecting a cessation of the activity of the user, to a second display style and second format corresponding to the cessation in the activity of the user (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to a standard mode); and 
causing, to be displayed on a device of the user, visual content in the selected second display style and second format (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to the standard mode).

Regarding claim 10, Lee (Figs. 1-12) discloses the method of claim 9, wherein detecting the activity of the user comprises: detecting, by the one or more sensors, movement of one or more devices (e.g., Figs. 10-11, and col. 8, lines 3-19, col. 7, lines 42-53; mobile device 102 such as a smartphone including an accelerometer to detect a movement of the mobile device 102); and determining the activity based on the movement of the one or more devices detected by the one or more sensors (e.g., Figs. 10-11, and col. 8, lines 3-19, col. 7, lines 42-53; mobile device 102 such as a smartphone including an accelerometer to detect a user activity).

Regarding claim 14, Lee (Figs. 1-12) discloses the method of claim 9, wherein the first display style and first format shows less details than the second display style and second format (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in the walk mode has less features than the standard mode).

Regarding claim 15, Lee (Figs. 1-12) discloses the method of claim 9, wherein the first display style and first format is an abbreviated version of the visual content to be displayed on the device of the user (e.g., Figs 2 and 3, Figs. 8 and 9; display content in the walk mode and the standard mode).

Regarding claim 16, Lee (Figs. 1-12) discloses the method of claim 9, wherein the first display style and first format utilizes larger than standard font size for text in the visual content to be displayed on the device of the user (e.g., Figs 2-3 and Figs. 8-9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36; display content in the walk mode and the standard mode).

Regarding claim 17, Lee (Figs. 1-12) discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations (Claims 1 and 7; one or more non-transitory computer-readable media having one or more computer-executable instructions stored thereon) comprising: 
detecting, via one or more sensors, an activity of a user (e.g., Fig. 11, and col. 8, lines 3-19, col. 7, lines 42-44; mobile device 102 such as a smartphone including an accelerometer to detect a user activity); 
selecting a first display style and first format corresponding to the detected activity of the user (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in a walk mode); 
causing, to be displayed on a device of the user, visual content in the selected first display style and first format (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in a walk mode); 
detecting, via the one or more sensors, a cessation in the activity of the user (e.g., Fig. 11 and col. 8, lines 16-19; mobile device 102 such as a smartphone including an accelerometer to detect a stop of user activity); 
reverting, in response to detecting a cessation of the activity of the user, to a second display style and second format corresponding to the cessation in the activity of the user (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to a standard mode); and 
causing, to be displayed on a device of the user, visual content in the selected second display style and second format (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to a standard mode).

Regarding claim 18, Lee (Figs. 1-12) discloses the non-transitory machine-readable medium of claim 17, wherein detecting the activity of the user comprises: detecting, by the one or more sensors, movement of one or more devices (e.g., Figs. 10-11, and col. 8, lines 3-19, col. 7, lines 42-53; mobile device 102 such as a smartphone including an accelerometer to detect a movement of the mobile device 102); and determining the activity based on the movement of the one or more devices detected by the one or more sensors (e.g., Figs. 10-11, and col. 8, lines 3-19, col. 7, lines 42-53; mobile device 102 such as a smartphone including an accelerometer to detect a user activity).

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being as anticipated by or, in the alternative, under 35 U.S.C. 103(a)  as obvious over Cheong (US 20170011210 A1) and Lee (US 8161417 B1).
Regarding claim 1, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses a system comprising: 
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (e.g., Figs. 51-52; mobile devices 101 and 201, which can be a smartphone and a smartwatch, including a processor 210 and memory 230 to store computer-executable instructions) comprising: 
detecting, via one or more sensors, an activity of a user (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a user activity); 
selecting a first display style and first format corresponding to the detected activity of the user (e.g., [1985], [1992], [1997]-[1999], [2009]; restrict the number of display contents and increase the size of display contents in accordance with detected user activity); 
causing, to be displayed on a device of the user, visual content in the selected first display style and first format (e.g., [1985], [1992], [1997]-[1999], [2009]; restrict the number of display contents and increase the size of display contents in accordance with detected user activity); 
detecting, via the one or more sensors, a cessation in the activity of the user (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a user activity).

Cheong also suggests reverting, in response to detecting a cessation of the activity of the user, to a second display style and second format corresponding to the cessation in the activity of the user ([1992] and [2009]-[2010]; display interface when user activity is not detected); and causing, to be displayed on a device of the user, visual content in the selected second display style and second format ([1992] and [2009]-[2010]; display interface when user activity is not detected). The examiner further cites Lee as a reference. Lee (Figs. 1-12) discloses a system comprising: 
detecting, via one or more sensors, an activity of a user (e.g., Fig. 11, and col. 8, lines 3-19, col. 7, lines 42-44; mobile device 102 such as a smartphone including an accelerometer to detect a user activity); 
selecting a first display style and first format corresponding to the detected activity of the user (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in a walk mode;); 
causing, to be displayed on a device of the user, visual content in the selected first display style and first format (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in the walk mode); 
detecting, via the one or more sensors, a cessation in the activity of the user (e.g., Fig. 11 and col. 8, lines 16-19; mobile device 102 such as a smartphone including an accelerometer to detect a stop of user activity); 
reverting, in response to detecting a cessation of the activity of the user, to a second display style and second format corresponding to the cessation in the activity of the user (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to a standard mode); and 
causing, to be displayed on a device of the user, visual content in the selected second display style and second format (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to the standard mode).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the mobile devices of Cheong. The combination/motivation would provide mobile devices that are capable of changing the appearance of display contents in accordance in accordance user movement state so that user has a clear view of display contents.

Regarding claim 2, Cheong in view of Lee discloses the system of claim 1, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein detecting the activity of the user comprises: detecting, by the one or more sensors, movement of one or more devices (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a movement of mobile device); and determining the activity based on the movement of the one or more devices detected by the one or more sensors (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a user activity).

Regarding claim 3, Cheong in view of Lee discloses the system of claim 2, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the one or more sensors is at least two sensors, and wherein the at least two sensors are located across at least two different devices (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 51-52, and [0526], [0651], [0659], [1118], [1530]; the system comprising a smartphone and a smartwatch, each including a movement sensor 240).

Regarding claim 4, Cheong in view of Lee discloses the system of claim 3, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the at least two different devices include at least a smartphone and a wearable device (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156; a smartphone and a smartwatch).

Regarding claim 6, Cheong in view of Lee discloses the system of claim 1, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the first display style and first format shows less details than the second display style and second format (e.g., [1985], [1992], [1997]-[1999], [2009]; restrict the number of display contents in accordance with user activity).

Regarding claim 7, Cheong in view of Lee discloses the system of claim 1, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the first display style and first format is an abbreviated version of the visual content to be displayed on the device of the user (e.g., [1985], [1992], [1997]-[1999], [2009]).

Regarding claim 8, Cheong in view of Lee discloses the system of claim 1, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the first display style and first format utilizes larger than standard font size for text in the visual content to be displayed on the device of the user (e.g., [1985], [1992], [1997]-[1999], [2009]).

Regarding claim 9, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses a method, comprising: 
detecting, via one or more sensors, an activity of a user (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a user activity); 
selecting a first display style and first format corresponding to the detected activity of the user (e.g., [1985], [1992], [1997]-[1999], [2009]; restrict the number of display contents and increase the size of display contents in accordance with detected user activity);
causing, to be displayed on a device of the user, visual content in the selected first display style and first format (e.g., [1985], [1992], [1997]-[1999], [2009]; restrict the number of display contents and increase the size of display contents in accordance with detected user activity);  
detecting, via the one or more sensors, a cessation in the activity of the user (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a user activity).
Cheong also suggests reverting, in response to detecting a cessation of the activity of the user, to a second display style and second format corresponding to the cessation in the activity of the user ([1992] and [2009]-[2010]; display interface when user activity is not detected); and causing, to be displayed on a device of the user, visual content in the selected second display style and second format ([1992] and [2009]-[2010]; display interface when user activity is not detected). The examiner further cites Lee as a reference. Lee (Figs. 1-12) discloses a system comprising: 
detecting, via one or more sensors, an activity of a user (e.g., Fig. 11, and col. 8, lines 3-19, col. 7, lines 42-44; mobile device 102 such as a smartphone including an accelerometer to detect a user activity); 
selecting a first display style and first format corresponding to the detected activity of the user (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in a walk mode;); 
causing, to be displayed on a device of the user, visual content in the selected first display style and first format (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in the walk mode); 
detecting, via the one or more sensors, a cessation in the activity of the user (e.g., Fig. 11 and col. 8, lines 16-19; mobile device 102 such as a smartphone including an accelerometer to detect a stop of user activity); 
reverting, in response to detecting a cessation of the activity of the user, to a second display style and second format corresponding to the cessation in the activity of the user (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to a standard mode); and 
causing, to be displayed on a device of the user, visual content in the selected second display style and second format (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to the standard mode).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the mobile devices of Cheong. The combination/motivation would provide mobile devices that are capable of changing the appearance of display contents in accordance in accordance user movement state so that user has a clear view of display contents.

Regarding claim 10, Cheong in view of Lee discloses the method of claim 9, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein detecting the activity of the user comprises: detecting, by the one or more sensors, movement of one or more devices (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a movement of mobile device); and determining the activity based on the movement of the one or more devices detected by the one or more sensors (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a user activity).

	Regarding claim 11, Cheong in view of Lee discloses the method of claim 10, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the one or more sensors is at least two sensors, and wherein the at least two sensors are located across at least two different devices (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 51-52, and [0526], [0651], [0659], [1118], [1530]; the system comprising a smartphone and a smartwatch, each including a movement sensor 240).

	Regarding claim 12, Cheong in view of Lee discloses the method of claim 11, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the at least two different devices include at least a smartphone and a wearable device (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156; a smartphone and a smartwatch).

Regarding claim 14, Cheong in view of Lee discloses the method of claim 9, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the first display style and first format shows less details than the second display style and second format (e.g., [1985], [1992], [1997]-[1999], [2009]; restrict the number of display contents in accordance with user activity).

Regarding claim 15, Cheong in view of Lee discloses the method of claim 9, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the first display style and first format is an abbreviated version of the visual content to be displayed on the device of the user (e.g., [1985], [1992], [1997]-[1999], [2009]).

Regarding claim 16, Cheong in view of Lee discloses the method of claim 11, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the first display style and first format utilizes larger than standard font size for text in the visual content to be displayed on the device of the user (e.g., [1985], [1992], [1997]-[1999], [2009]).

Regarding claim 17, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations (e.g., Figs. 51-52; mobile devices 101 and 201, which can be a smartphone and a smartwatch, including a processor 210 and memory 230 to store computer-executable instructions) comprising: 
detecting, via one or more sensors, an activity of a user (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a user activity); 
selecting a first display style and first format corresponding to the detected activity of the user (e.g., [1985], [1992], [1997]-[1999], [2009]; restrict the number of display contents and increase the size of display contents in accordance with detected user activity); 
causing, to be displayed on a device of the user, visual content in the selected first display style and first format (e.g., [1985], [1992], [1997]-[1999], [2009]; restrict the number of display contents and increase the size of display contents in accordance with detected user activity); 
detecting, via the one or more sensors, a cessation in the activity of the user (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a user activity).
Cheong also suggests reverting, in response to detecting a cessation of the activity of the user, to a second display style and second format corresponding to the cessation in the activity of the user ([1992] and [2009]-[2010]; display interface when user activity is not detected); and causing, to be displayed on a device of the user, visual content in the selected second display style and second format ([1992] and [2009]-[2010]; display interface when user activity is not detected). The examiner further cites Lee as a reference. Lee (Figs. 1-12) discloses a system comprising: 
detecting, via one or more sensors, an activity of a user (e.g., Fig. 11, and col. 8, lines 3-19, col. 7, lines 42-44; mobile device 102 such as a smartphone including an accelerometer to detect a user activity); 
selecting a first display style and first format corresponding to the detected activity of the user (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in a walk mode;); 
causing, to be displayed on a device of the user, visual content in the selected first display style and first format (e.g., Figs. 11, 3 and 9, and col. 1, lines 36-40, col. 2, lines 40-49, col. 5, lines 55-57, col. 7, lines 29-36, and Claim 13; user interface in the walk mode); 
detecting, via the one or more sensors, a cessation in the activity of the user (e.g., Fig. 11 and col. 8, lines 16-19; mobile device 102 such as a smartphone including an accelerometer to detect a stop of user activity); 
reverting, in response to detecting a cessation of the activity of the user, to a second display style and second format corresponding to the cessation in the activity of the user (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to a standard mode); and 
causing, to be displayed on a device of the user, visual content in the selected second display style and second format (e.g., Figs. 11, 3 and 9, and col. 8, lines 16-19; user interface is changed back to the standard mode).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the mobile devices of Cheong. The combination/motivation would provide mobile devices that are capable of changing the appearance of display contents in accordance in accordance user movement state so that user has a clear view of display contents.

Regarding claim 18, Cheong in view of Lee discloses the non-transitory machine-readable medium of claim 17, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein detecting the activity of the user comprises: detecting, by the one or more sensors, movement of one or more devices (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a movement of mobile device); and determining the activity based on the movement of the one or more devices detected by the one or more sensors (e.g., Figs. 51-52 and [0526], [0651], [0659], [1118], [1530]; sensor 240 detects a user activity).

Regarding claim 19, Cheong in view of Lee discloses the non-transitory machine-readable medium of claim 18, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the one or more sensors is at least two sensors, and wherein the at least two sensors are located across at least two different devices (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 51-52, and [0526], [0651], [0659], [1118], [1530]; the system comprising a smartphone and a smartwatch, each including a movement sensor 240).

8.	Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Cheong (US 20170011210 A1) in view of Lee (US 8161417 B1) and further in view of Park (US 20150188997 A1).
Regarding claim 5, Cheong in view of Lee discloses the system of claim 4, but does not expressly disclose wherein the activity of the user is detected based on a combination of the movements detected by the at least two sensors located on the smartphone and the wearable device. However, Park (e.g., Fig. 1) discloses a system similar to that disclosed by Cheong, comprising at least a smartphone (mobile phone 127) and a wearable device (smartwatch 119), wherein the activity of the user is detected based on a combination of the movements detected by the at least two sensors located on the smartphone and the wearable device (Fig. 1 and [0027] and [0053]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Park to the mobile devices of Cheong in view of Lee. The combination/motivation would provide an apparatus for controlling one or more mobile devices in proximity and the mobile devices are capable of changing the appearance of display contents in accordance in accordance user movement state so that user has a clear view of display contents.

Regarding claim 13, Cheong in view of Lee discloses the method of claim 12, but does not expressly disclose wherein the activity of the user is detected based on a combination of the movements detected by the at least two sensors located on the smartphone and the wearable device. However, Park (e.g., Fig. 1) discloses a system similar to that disclosed by Cheong, comprising at least a smartphone (mobile phone 127) and a wearable device (smartwatch 119), wherein the activity of the user is detected based on a combination of the movements detected by the at least two sensors located on the smartphone and the wearable device (Fig. 1 and [0027] and [0053]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Park to the mobile devices of Cheong in view of Lee. The combination/motivation would provide an apparatus for controlling one or more mobile devices in proximity and the mobile devices are capable of changing the appearance of display contents in accordance in accordance user movement state so that user has a clear view of display contents.

Regarding claim 20, Cheong in view of Lee discloses the non-transitory machine-readable medium of claim 18, Cheong (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156) discloses wherein the at least two different devices include at least a smartphone and a wearable device (e.g., Figs. 107, 109, 110, 112-115, 124, 125, and 153-156; a smartphone and a smartwatch), but does not disclose wherein the activity of the user is detected based on a combination of the movements detected by the at least two sensors located on the smartphone and the wearable device. However, Park (e.g., Fig. 1) discloses a system similar to that disclosed by Cheong, comprising at least a smartphone (mobile phone 127) and a wearable device (smartwatch 119), wherein the activity of the user is detected based on a combination of the movements detected by the at least two sensors located on the smartphone and the wearable device (Fig. 1 and [0027] and [0053]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Park to the mobile devices of Cheong in view of Lee. The combination/motivation would provide an apparatus for controlling one or more mobile devices in proximity and the mobile devices are capable of changing the appearance of display contents in accordance in accordance user movement state so that user has a clear view of display contents.


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691